Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 15 December 2021 has been entered. Claims 1, 2, 4, 6-8, and 10-16 are pending (see the note below regarding claim 15). Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 16 September 2021, with the exceptions of any objections and rejections repeated below.
Additionally, claim 15 was previously canceled (see, e.g., the claim having the status identifier “Cancelled” in the claims filed 7 September 2021), yet the claim is again included in the present claim set. Claim 15 does not comply with 37 CFR 1.121(c)(5), which states, “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.” The examiner respectfully requests the Applicant to indicate claim 15 as canceled and add a new claim with a new claim number in its place.
Finally, the Amendments to the specification filed 15 December 2021 list the incorrect page and line number. The Applicant states that a paragraph at page 16, lines 18-22 is being replaced. However, this citation does not match the paragraph either of the originally filed specification or the most recently filed specification. If the Applicant intends to amend a paragraph of the specification as originally filed (i.e., the specification dated 26 March 2019), the Applicant should identify that the Applicant intends to replace the paragraph at page 17, lines 8-12. However, if the Applicant intends to amend the most recent version of the specification (i.e., the specification as filed 18 September 2020), the Applicant should identify that the Applicant intends to replace the paragraph at page 16, lines 15-19. The examiner respectfully request the Applicant to re-file the amendment with the correct page and line 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In addition to this discussion, see the Response to Arguments section below. First, to the extent that the “consists of” in claims 1 and 10 prohibits the base element from being formed by multiple sub-components connected to one another (noting that this issue is discussed in more detail in the Claim Rejections – 35 USC 112 section below), this feature is not shown in the drawings because the exact structure of the base element cannot be determined with certainty. Second, the inner housing 301 as shown in the present drawings includes a base element 306, a first sealing element 401, a second sealing element 402, and a cover element 307, along with additional structures including multiple fasteners that secure the base element 306 and the cover element 307 together (the fasteners shown in Fig. 3). Note that although page 10 at lines 29-31 of the present application (all citations are to the originally filed specification unless otherwise noted) states that the cover element and base element (also referred to as the ‘cup element’) can be attached in manners besides separate fasteners, it remains the case that the present drawings – in particular Fig. 3 – show the connection using separate fasteners. One of ordinary skill in the art therefore understands the inner housing illustrated in Fig. 3 as including fasteners because these fasteners are what connects the cover element and base element of the inner housing together to provide the inner housing with its assembled configuration. As a result, the inner housing as shown in the present drawings includes fasteners in addition to the base element, first sealing element, and cover element. Still further due to the requirement that the inner housing is waterproof, the inner housing must include the charging pins in addition to the base element. If the charging pins are not included in the inner housing, therefore, then the housing is not waterproof as is required because the holes in the bottom of the base element 306 would be unfilled. Therefore, the features that the inner housing “consists of a base element, a first sealing element, a second sealing element, and a cover element closing said base element” as required by claim 1 and that the inner housing “consists of a base element, a first sealing element, a second sealing element, and a separate cover element closing said base element” as required by claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 2, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 recites, “wherein said inner housing consists of a base element, a first sealing element, a second sealing element, and a separate cover element”. This recitation introduces new matter to the extent that each of the structure of the inner housing is prohibited from being formed by connecting multiple sub-components for the same reasons as discussed in regards to claim 1 above.
Claims 1, 2, 4, 6-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said inner housing consists of a base element, a first sealing element, a second sealing element, and a cover element”. This recitation is indefinite in view of the present specification because it is unclear how to determine whether or not any given structure is part of the inner housing, in addition to the inner housing despite being fixed to the inner housing and despite having the sole function of attaching the base and cover elements together to form the inner housing. Next, the charging pins shown in Fig. 3 are described as extending through openings in the base element of the inner housing (see page 18 at lines 17-19 of the specification as amended 18 September 2020). Further, the inner housing is described as waterproof (see page 16, lines 10-13). Thus, even though the charging pins contribute to the waterproof feature of the inner housing by extending through holes in the base element, apparently the charging pins can also be considered as not part of the inner housing in order for the inner housing to “consist of” only the recited structures. It is unclear how the inner housing is waterproof if the charging pins are not included as components thereof – without the charging pins, the base element has unplugged holes at its bottom end such that the inner housing is not waterproof. Is the ‘base element’ as claimed permitted to itself include multiple structures, while the inner housing still ‘consists’ of the recited structures? As these examples demonstrate, the present specification suggests that a structure can be fixed or otherwise attached to the inner housing, yet such a structure need not necessarily be considered a part of the inner housing. In view of the present specification, therefore, the claim appears to arbitrarily select which components are members of the inner housing and which components are not members of the inner housing. It is unclear how, even when two structures are fixed to one another, one of the structures can be considered part of the inner housing and the other is considered as not part of the inner housing. It is Response to Arguments section below.
Claim 4 recites, “wherein said first sealing element comprises a sealing ring that extends radially outward from a fixedly attached end of said sealing ring to said cover element”. This recitation is indefinite because it is unclear what is being modified by “to said cover element”. The plain language of the claim suggests that the sealing ring extends radially outward starting at the fixedly attached end and extending to the cover element. That is, “to the cover element” appears to be describing the location to which the sealing ring extends radially outward. However, in view of the present specification (see Fig. 4(a), for example), the sealing ring appears instead to extend radially outward from the fixedly attached end to the free end. Does the Applicant intend “to said cover element” to read – to a free end of the sealing ring – so that the claim is consistent with the present disclosure? Does the Applicant intend to claim some sealing ring shape that differs from the shape shown in Fig. 4(a)? Alternatively, does the  from ____ to ____”, suggesting that “to said cover element” is the location to which the sealing ring extends radially outward. 
Claim 6 recites, “a sealing ring” (note that this language is added to claim 6 in the present amendment despite the lack of underlining to show new text; compare claim 6 as filed 15 December 2021 to the prior version of the claim filed 7 September 2021). This recitation is indefinite because it is unclear whether a new sealing ring is being introduced. The claim appears to be describing the same sealing ring as previously introduced in claim 4. However, the fact that claim 6 states, “wherein said first sealing element forms a sealing ring” suggests that a new sealing ring is being described. Further, if there are two sealing rings, it is unclear what particular sealing ring is being referred to in later recitations in claim 6 to “said sealing ring”. 
Claim 10 recites “said inner housing consists of a base element, a first sealing element, a second sealing element, and a separate cover element”. This recitation is indefinite in view of the present specification because it is unclear how to determine whether or not any given structure is part of the inner housing, and because it is unclear whether each of the recited components of the inner housing can itself include multiple sub-components, for the same reasons explained above in regards to claim 1.
Claim 10 recites, “wherein said inner housing consists of a base element, a first sealing element, a second sealing element, and a separate cover element closing a top side of said base element” (emphasis added). This recitation is indefinite because the structure(s) relative to which the cover element must be “separate” is unclear. Must the cover element be separate from the inner housing, and if so how is this possible when the cover element is explicitly recited as a feature of the inner housing? Or, must the cover element be separate from each of the base element, the first sealing element, and detached, disconnected, or disjoined, it appears that the second sealing element and the cover element are explicitly required to not be separate because they are fixed to one another. How can the cover element be both separate from and fixed to the second sealing element? Thus, claim 10 is indefinite because the structure relative to which the cover element is “separate” cannot be determined.
Claim 15 recites, “said shaver further comprises an outer housing surrounding said inner housing”. This recitation is indefinite because claim 10 already introduces “an outer housing”, such that it is unclear whether claim 15 is intending to introduce some second outer housing or whether claim 15 is intending to refer to the same outer housing previously introduced in claim 10. 
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 recites, “said shaver further comprises an outer housing surrounding said inner housing”. To the extent that claim 15 does not intend double inclusion of an outer housing (which issue is unclear as discussed above), claim 15 does not further limit claim 10. Claim 10 already requires “an outer housing surrounding said inner housing”, such that claim 10 already includes each limitation required by claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,604,800 to Yamamoto et al. in view of US Pub. No. 2006/0156551 A1 to Khubani et al.
Regarding claim 1, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated housing 1/2 (see the elongated shape of the housing 1/2 in Fig. 1; note that if covered by some ‘outer housing’ the housing 1/2 of Yamamoto would then be considered as an ‘inner’ housing);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said housing 1/2 (see Fig. 1);
wherein said housing 1/2 consists of a base element 2, a first sealing element 7, a second sealing element 18, and a cover element 1 closing said base element 2 (see Figs. 1 and 2; in a first interpretation of Yamamoto, the housing 1/2 of Yamamoto is considered as including only the base element 2, first sealing element 7, second sealing element 18, and cover element 1, but not any other structure such as the bottom closure 31 – consistent with the present disclosure, it is permissible to exclude even parts attached to the housing as being considered part of the housing – e.g., in the present specification, the charging pins that extend through openings in the bottom of the base element are nonetheless not considered parts of the base element; the cover element 1 closes the top of the base element 2 relative to Fig. 1, which satisfies the requirement of ‘closing said base element’ even if the bottom closure 31 also closes the base element 2 -- i.e., each of the cover element 1 and the bottom closure 31 is considered as ‘closing said base element’, and this 
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);
wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by said first sealing element 7 and said second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 2; see also col. 4, lines 25-41), and wherein said second sealing element 18 forms a sealing sleeve around said shaft 16 (see Figs. 1 and 2; see also col. 3, lines 55-58); and
wherein said first sealing element 7 is integrally molded onto said cover element 1 (see col. 4, lines 41-46), said first sealing element 7 and said cover element 1 forming an integral one-piece structure (see Fig. 3 and col. 4, lines 41-46) made from a soft-material component forming said first sealing element 7 (see col. 4, lines 31-33) and a hard-material component forming said cover element 1 (see col. 3, lines 43-45).
Yamamoto fails to disclose: that its elongated housing is an inner housing (because no outer housing is disclosed), an outer housing surrounding said inner housing, both as required by claim 1.
Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). Khubani teaches that providing an outer housing to surround an inner housing is advantageous because the outer housing can be formed of a non-slip material (see 
Noting that the elongated housing of Yamamoto functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Yamamoto with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a softer feel. Due to being surrounding by the outer housing, the elongated housing of Yamamoto, as modified, is considered an ‘inner’ housing.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Khubani as applied to claim 1 above, and further in view of US Pub. No. 2018/0020819 A1 to Steckling.
Yamamoto, as modified, fails to explicitly disclose that the first and second sealing elements are made from silicone as recited in claim 2. 
Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Yamamoto, as modified, discloses the claimed invention except for the first and second sealing elements being made from silicone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second sealing elements of Yamamoto, as modified, from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,604,800 to Yamamoto et al. in view of US Pub. No. 2006/0156551 A1 to Khubani et al. and US Pub. No. 2002/0195455 A1 to Takahashi et al.
Regarding claim 4, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated housing 1/2 (see the elongated shape of the housing 1/2 in Fig. 1; note that if covered by some ‘outer housing’ the housing 1/2 of Yamamoto would then be considered as an ‘inner’ housing);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said housing 1/2 (see Fig. 1);
wherein said housing 1/2 includes an elongated base element 2 and a cover element 1 closing said base element 2 (see Fig. 2 and col. 4, lines 9-19; as explained above in regards to claim 1, the cover element 1 closes one end of the base element 2, which is sufficient to be considered as “closing said base element 2”; alternatively, the base element can be considered as also including element 31, such that the cover element 1 closes the base element 2 and 31); and
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);
wherein said base element 2 comprises a first end surface 4 and said cover element 1 comprises a second end surface 3 (see col. 4, lines 25-31), said first and second end surfaces 4 and 3 defining an interface between said base and cover elements 2 and 1 (see col. 4, lines 25-31; see also, e.g., Figs. 9 and 10);
wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by a first sealing element 7 and a second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 
wherein said first sealing element 7 is integrally molded onto said cover element 1 (see col. 4, lines 41-46); and
wherein said first sealing element 7 is subject to an axial sealing force (see col. 4, lines 36-38; relative to Figs. 9 and 10, the ‘axial sealing force’ is vertical); 
wherein said first sealing element 7 comprises a sealing ring (see the annular shape of the sealing ring in Figs. 1 and 3 and described at col. 4, line 28) that extends radially outwardly from a fixedly attached end of said sealing ring to said cover element 1 (as best as can be determined, this feature is shown in Fig. 1, where the sealing element formed by the sealing element 7 extends radially outward in its compressed status and has a left end that is fixedly attached to the cover element 1, noting that the claim does not specify any status of the sealing ring in which it must extend radially outwardly such that the claim encompasses this feature being met when the first sealing element 7 is compressed);
wherein said fixedly attached end of said sealing ring comprises an innermost edge and an outermost edge (see radially inner and outer edges, respectively, of the sealing element 7 relative to Fig. 1). 
Regarding claim 6, Yamamoto discloses that the first sealing element 7 forms a sealing ring (see the annular shape of the sealing ring in Figs. 1 and 3 and described at col. 4, line 28).
Regarding claim 7, Yamamoto discloses that the fixedly attached end of the sealing ring is integrally molded onto said cover element 1 (see col. 4, lines 41-45) and defines a first outer diameter (see Fig. 3, where the first diameter can be, e.g., an outer diameter defined by the end of the sealing element 7).
inner housing (because no outer housing is disclosed); an outer housing surrounding said inner housing; and wherein said sealing ring extends outward from said outermost edge toward an outermost portion of a free end when said first sealing element is in an uncompressed status, all as required by claim 4. Yamamoto is also considered as failing that the sealing ring forms a cone shape with a diameter expanding from said outermost edge of said fixedly attached end of said sealing ring to said outermost portion of said free end of said sealing ring as required by claim 6; that said outermost portion of said free end contacts said base element of said inner housing and defines a second outer diameter, said first outer diameter being smaller than said second outer diameter when said sealing ring is in said uncompressed status, and wherein said outermost portion of said free end is at a first radial position when said sealing ring is in said uncompressed status and at a second radial position when said sealing ring is in a compressed status as required by claim 7; that said axial sealing force shows, at an initial stage of compression of said first sealing element, a first increase that is larger than a second increase in said axial sealing force at a second stage of compression of said first sealing element, wherein a rate of increase in said axial sealing force decreases with increasing compression as required by claim 8.
First, Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). Khubani teaches that providing an outer housing to surround an inner housing is advantageous because the outer housing can be formed of a non-slip material (see paragraph 31), which Khubani acknowledges is beneficial in order to provide a handle with enhanced grip and softer feel (see paragraph 10). 
Noting that the elongated housing of Yamamoto functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Yamamoto with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a 
Second, Takahashi is pertinent to the problem of creating a seal between a cover element and a body element of a container. Takahashi teaches a sealing element 20 that extends radially outward from an end 21 fixedly attached to a cover element 11 (see Fig. 7, where ‘radially outward’ is to the right as is evident from Fig. 3; i.e., the free end 22 extends ‘radially outward’ from the fixed end 21); wherein the end 21 comprises an innermost edge and an outermost edge (a left edge and a right edge, respectively, of the end 21 relative to Fig. 7) and wherein said sealing element 20 extends outward from said outermost edge (i.e., from the right edge of end 21) toward an outermost portion of a free end 22 when said sealing element 7 is in an uncompressed status (see Fig. 7). [Claim 4] Takahashi teaches that the sealing element 20 forms a cone shape (see Figs. 4 and 5 – two opposite sides of the sealing element 20 having free ends 22 extending axially and radially outward in opposite directions, thus producing the cone shape; in other words, consider a second mirror image version of the profile shown in Fig. 5, which together with the profile already shown in Fig. 5 produce the cone shape), with a diameter expanding from said outermost edge of said fixedly attached end 21 of said sealing element 20 to said outermost portion of said free end 22 of said sealing element 20 (see Figs. 4 and 5). [Claim 6] Takashi teaches that said outermost portion of said free end 22 contacts a base element 1 of a housing (see Figs. 3 and 8) and defines a second outer diameter (see Fig. 5), a first outer diameter of the fixedly attached end 21 being smaller than said second outer diameter when said sealing element 20 is in said uncompressed status (see the expanding diameter toward the free end 22 in Fig. 5), and wherein said outermost portion of said free end 22 is at a first radial position when said sealing element 20 is in said uncompressed status (see Fig. 7) and at a second radial position when said sealing element 20  is in a compressed status (see Fig. 8). [Claim 7]. Takahashi teaches that said axial sealing force shows, at an initial stage of compression of said sealing element 20, a first increase that is larger than a second increase in said axial sealing force Claim 8]
Yamamoto differs from the claimed shaver by the substitution of a sealing element having the cross-sectional geometry as taught by Takahashi for the first sealing element of Yamamoto. The substituted sealing element and its function of sealing a junction between a cover element and a base element were known in the art in view of the teachings of Takahashi. One of ordinary skill in the art could have substituted a sealing element having the cross-sectional geometry of Takahashi for the first sealing element of Yamamoto, and the result of this substitution would have been predictable because the sealing element of Takahashi performs the same function of sealing a junction between a base element and a cover element as the first sealing element of Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art to substitute a sealing element having the cross-sectional geometry taught by Takahashi for the first sealing element of Yamamoto under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results.
Claims 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10-151285 to Matsushita Electric Works Ltd. (hereinafter “Matsushita”) in view of US Pub. No. 2006/0156551 A1 to Khubani et al. and US Pat. No. 4,604,800 to Yamamoto et al.
Regarding claim 10, Matsushita discloses an electric shaver, comprising:

a shaver head (including blades 7) attached to said housing 2 (see Fig. 5);
wherein said housing 2 includes a base element, a second sealing element 5, and a cover element closing a top side of said base element (see Figs. 5 and 6, where the cover element is the portion of the housing 2 extending horizontally relative to Figs. 5 and 6 to which the sealing element 5 is attached as can be seen in Fig. 6, and the ‘base element’ is the portion of the housing 2 extending downward from the cover element to enclose the motor 6 and power source 13), and
a driven shaft 3 extending through an opening in said cover element (see Figs. 5 and 6; paragraph 15 describes the shaft 3 being driven);
wherein said cover element is sealed to said shaft 3 by the second sealing element 5 (see Figs. 5 and 6; the sealing element 5 is considered as including the intermediate member 4), wherein said second sealing element 5 forms a sealing sleeve surrounding the shaft 3 (see the embodiment of Fig. 9; paragraph 7 describes that intermediate member 4 of the sealing element 5 being cylindrical to surround the shaft 3);
wherein said sealing sleeve is fixedly attached to the cover element at one end portion 5c of the sealing sleeve (see Fig. 9 and paragraph 15) and fixedly attached to said shaft 3 at another end portion 5a of said sealing sleeve to rotatorily oscillate together with said shaft 3 (see Fig. 9 and paragraph 15); and
wherein a middle portion 5b of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said shaft 3 relative to said cover element (paragraph 15).
Regarding claim 11, Matsushita discloses that the second sealing element 5 includes said sealing sleeve and a sealing ring 4 attached to an inner surface of said sealing sleeve and to an outer surface of 
Regarding claim 13, Matsushita discloses that said middle portion 5b of said sealing sleeve 5 has a diameter ranging from 110% to 300% of a diameter of said shaft 3 (see Fig. 9, where the diameter of the middle portion 5b is approximately 150 to 200% the diameter of the shaft 3).
Regarding claim 16, Matsushita discloses that said housing forms a sealed container (due to, e.g., the sealing element discussed above), said sealed container having a barrel structure (see Figs. 3 and 4) and being formed by said base element and said cover element surrounding said shaft 3 and closing said base element (see Fig. 4 and paragraph 14), wherein said base element has a length of at least 90% of an entire length of said inner housing (see Fig. 4, noting that the base element as explained above is the housing 2 excluding the horizontally extending cover element).
Matsushita, however, fails to disclose that: its elongated housing is an inner housing (because no outer housing is disclosed); an outer housing surrounding said inner housing; the inner housing consists of the base element, a first sealing element, the second sealing element, and a separate cover element, and that said cover element is sealed to said base element by the first sealing element, wherein said first sealing element forms an axial seal between said cover element and said base element, wherein said first sealing element is integrally molded onto said cover element, all as required by claim 10. Matsushita also fails to disclose that the shaver further comprises an outer housing surrounding said inner housing as required by claim 15.
First regarding the inner and outer housings, Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). [These features pertinent to claims 10 and 15.] Khubani teaches that providing an outer housing to surround an inner 
Noting that the elongated housing of Matsushita functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Matsushita with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a softer feel. Due to being surrounding by the outer housing, the elongated housing of Matsushita, as modified, is considered an ‘inner’ housing.
Next, Yamamoto teaches an electric shaver having a housing 1/2 that consists of a base element 2, a first sealing element 7, a second sealing element 18, and a separate cover element 1 closing a top side of the base element 2 (see Figs. 1 and 2; in a first interpretation of Yamamoto, the housing 1/2 of Yamamoto is considered as including only the base element 2, first sealing element 7, second sealing element 18, and cover element 1, but not any other structure such as the bottom closure 31 – consistent with the present disclosure, it is permissible to exclude even parts attached to the housing as being considered part of the housing – e.g., in the present specification, the charging pins that extend through openings in the bottom of the base element are nonetheless not considered parts of the base element; the cover element 1 closes the top of the base element 2 relative to Fig. 1; in a second interpretation, the ‘base element’ can be considered as itself including both elements 2 and 31, which interpretation appears consistent with the Applicant permitting the ‘second sealing element’ to include multiple, distinct sub-components as recited in claim 11 – i.e., if the Applicant can consider the ‘second sealing element’ to include  multiple distinct parts, then the broadest reasonable interpretation of “a base element” can include two distinct parts joined to one another, too). The cover element 1 is sealed to the base element 2 by the first sealing element 7 (see Figs. 1-3 and col. 4, lines 24-39), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsushita by forming the housing consisting of a base element, a first sealing element, a second sealing element, and a separate cover element closing a top side of the base element, and providing the first sealing element integrally molded onto the cover element, in view of the teachings of Yamamoto. This modification is advantageous because providing the separate cover element enhances access to the housing, which is advantageous for operations such as repair or replacing the motor. Moreover, by providing the cover element with the integrally formed seal, the watertight nature of the housing is ensured.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Khubani and Yamamoto as applied to claim 11 above, and further in view of US Pub. No. 2018/0020819 A1 to Steckling and US Pub. No. 2019/0077957 A1 to Yamada et al.
Matsushita, as modified, fails to disclose that the sealing sleeve is made from silicone and the sealing ring is made from polyamide as required by claim 12.
First, Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Matsushita, as modified, discloses the claimed invention except for the sealing sleeve being made from silicone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sealing sleeve from silicone, since it has been held to be within the In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Second, regarding the sealing ring being made from polyamide, Yamada is relevant to materials from which to construct a seal. Yamada teaches that making an end face of a mechanical seal from polyamide is advantageous because polyamide excels in mechanical strength and abrasion resistance.
Therefore, it would have been obvious to one of ordinary skill in the art to make the sealing ring of the seal of Matsushita, as modified, of polyamide as taught by Yamada. This modification is advantageous because the sealing ring of Matsushita, as modified, is used an end face of a mechanical seal, and polyamide, when used as an end face material of a mechanical seal provides the advantages of mechanical strength and abrasion resistance. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Khubani and Yamamoto as applied to claim 10 above, and further in view of US Pat. No. 5,050,300 to Miska.
Regarding claim 14, Matsushita, as modified, discloses that the middle portion 5b of said sealing sleeve 5 that has a thin wall thickness (see paragraph 15).
Matsushita, as modified, fails to disclose that the thickness is less than 0.8 mm as recited in claim 14, as Matsushita, as modified, fails to explicitly disclose any particular numerical quantification of the wall thickness.
Miska, though, teaches a sealing sleeve 62 having a middle portion 82/84 (see Fig. 6) having a small thickness, which small thickness provides substantial resiliency thereby enabling deflection of inner and outer sections 78 and 80, respectively, of the sleeve 62 without imposing substantial loading on the actuating member extending through the sleeve 62 (see col. 4, lines 26-37). Of course, it is well known in the engineering arts that making a structure too thin decreases the strength of the structure 
Therefore, because Miska teaches providing the middle portion of a sealing sleeve with a small thickness in order to provide substantial resiliency that enables deflection of inner and outer portions of the sleeve relative to each other without imposing substantial loading on an actuating member extending through the sleeve, and also because it is known in engineering arts that making a structure too thin risks failure of the structure, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a wall thickness for the middle portion of the sealing sleeve to be less than 0.8 mm because discovering an optimum middle portion wall thickness would have been a mere design consideration based on balancing the resiliency of the sleeve with the durability of the sleeve.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established that the recited middle portion thickness provides an advantage, is used for particular purpose, or solves a stated problem. 
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. Initially, regarding the objection to the drawings for failing to show claimed subject matter, the Applicant beginning at page 9 of the Remarks under the ‘Objections to the Drawings’ heading that the drawings only show one option for joining the base element and cover (i.e., the option using fasteners), but that the specification discloses other options that don’t require fasteners. The Applicant also asserts that the charging pins are not required as described in the written description. The Applicant asserts that amending the drawings to show the fasteners and the charging pins in phantom thus indicating that these features are not required overcomes the objection.
not shown in the drawings, even if disclosed in the written description. Moreover, a feature described in the written description does not satisfy the requirement that the drawings show each claimed feature (the issue at hand for the purposes of this discussion is a drawing objection, not a new matter rejection). Had the Applicant shown another embodiment where a snap-fit integral with the base element and cover was included, the outcome may have been different, but that is not the case. Instead, the embodiment that is illustrated includes additional components beyond those of which the inner housing “consists” as required by claims 1 and 10, and therefore the drawings do not show the inner housing that consists only of the components recited in claims 1 and 10. Not only that, to the extent that “consists of” prohibits each structure of the inner housing to be formed of more than one sub-component, this feature is also not shown in the drawings. For example, the construction of the base element is not shown in sufficient detail to determine that the base element is a single, monolithic structure or whether the base element is formed by attaching multiple sub-components. Therefore, the Applicant’s arguments are not persuasive. 
Turning to the rejections of claims 1, 2, and 10-16 under 35 USC 112(a), the Applicant argues beginning at page 11 of the Remarks that amending the claims to state that the inner housing consists of “a second sealing element” in addition to the previously recited structure overcomes the rejection. However, this argument is not persuasive to the extent that the “consists of” prohibits any of the structure of the inner housing from being formed by multiple sub-components. For example, it is unclear how the base element as disclosed in the present application is formed. Therefore, if “consist of” implicitly requires the base element to be a single monolithic structure (as the Applicant asserts in an attempt to overcome the Yamamoto reference), then claims 1 and 10 and their respective dependent 
Turning to the rejections of claims 1, 2, and 10-16 under 35 USC 112(b), the Applicant argues beginning at page 12 of the Remarks that adding “a second sealing element” into the structures of the inner housing overcomes these rejections. However, this argument is not persuasive because it remains unclear whether each structure of the inner housing can itself be formed of multiple sub-components. For example, the Applicant argues that Yamamoto’s inner housing includes elements 2 and 31 that are distinct (despite the elements 2 and 31 being fixed relative to one another), such that the inner housing of Yamamoto does not “consist of” only the recited structures. The Applicant’s argument is premised on the idea that the base element must be a single component. However, this is unclear in view of the present specification. Indeed, present claim 11 permits the second sealing element to include multiple sub-components, so the broadest reasonable interpretation of “consists of” in claims 1 and 10 should permit each structure of the inner housing to also include multiple sub-components. The Applicant’s arguments fail to address this issue, and are therefore not persuasive. 
Turning to the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 13 of the Remarks that Khubani does not disclose an outer housing because the element B of Khubani covers a battery receiving recess, such that the element B of Khubani acts as a cover and not a housing. 
This argument is not persuasive. A cover and a housing are not mutually exclusive. Indeed, the broadest reasonable interpretation of a “housing” includes something that covers or protects per merriam-webster.com. Since the Applicant acknowledges that element B of Khubani covers the element A of Khubani, the element B is properly considered as a housing. Not only that, but the Applicant’s argument is against Khubani alone rather than Yamamoto as modified. Yamamoto, after all, does not include the battery opening, such that when Yamamoto is modified in view of Khubani the outer 
Still further regarding the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 14 of the Remarks that Yamamoto’s inner housing does not consists of only the recited structures because the base element of Yamamoto must include both structures 2 and 31 in order for the cover element to “close” the base element.
This argument is not persuasive for a variety of reasons. First, if the base element must include both elements 2 and 31 (which is one possibility set forth in the rejection), then this argument limits the base element to being a single monolithic structure. However, the present claims permit the second sealing element to include two distinct structures (see claim 11, in particular), so the same can be true for the base element. Therefore, at least in view of claim 11, it is permissible to consider the base element as itself including two structures joined to one another, which allows the base element of Yamamoto to include both elements 2 and 31. Indeed, if the contrary interpretation is taken such that the base member must be a single monolithic structure, then claims 1 and 10 include new matter because the present application as originally filed does not disclose this characteristic of the inventive base element. Still further, the broadest reasonable interpretation of “closing” encompasses closing one end. Indeed, claim 10 uses the language that the cover element “closing a top side of said base element”. Closing a top side of the base element is also necessarily closing the base element. In other words, claim 10 indicates that a cover element can close a base element by closing one side of the base element, even if some other portion of the base element remains open. Thus, the language “closing said base element” in claim 1 encompasses closing one side of the base element even if the bottom of the base element is still open. In view of this interpretation, the base element of Yamamoto can properly be considered as only element 2, such that the base element need not include element 31. Therefore, both 
Regarding the rejection of claim 4, the Applicant argues beginning at page 15 of the Remarks that Takahashi is not analogous art. The Applicant argues that Takahashi does not address forming a water-tight container, and does therefore is not reasonably pertinent to the problem faced by the inventor.
This argument is not persuasive. A problem faced by the inventor in the present case is creating a water-proof container, which includes the use of seals. Takahashi is in the field of a sealing element and hermetic container (see paragraph 2), noting that ‘hermetic’ means insulated or protected from outside influences. Outside influences include contaminates in various forms, include liquids. Thus, Takahashi is pertinent to a seal for keeping contaminants out of a container, which is relevant to creating a water proof container. Thus, contrary to the Applicant’s arguments, Takahashi is analogous art because it is reasonably pertinent to creating a sealed container. Takahashi need not specify against sealing liquids because this is implied by “hermetic” – a hermetically sealed container does not allow liquids to enter the container.
Still further in regards to the rejection of claim 4, the Applicant argues against the motivation to modify the seal of Yamamoto by substituting the seal of Takahashi. The Applicant argues that there is not explicitly identified benefit of the substitution and that the substitution of the seal would cause a loss of water tightness.
The Applicant’s argument is not persuasive because the examiner has properly set forth the requirements to establish a prima facie obviousness rejection using KSR Rationale B as set forth at MPEP 2143(I)(B) as a reason for the substitution of the seals. The Applicant’s arguments do not address any particular one of the requirements of KSR Rationale B. For example, the Applicant states, “The Examiner does not provide a reason why one of ordinary skill in the art would choose to use Takahashi’s seal in KSR Rationale B). Thus, since the Applicant’s arguments do not point out any error with the KSR Rationale B modification, the arguments are not persuasive. Turning to the argument that the seal substitution results in the elimination of the water-tight seal, this argument is not persuasive. First, Takahashi teaches a hermetic seal, which would keep out water. Thus, the seal of Takahashi is able to keep out water. Second, the modification is not a bodily incorporation of the seal of Takahashi into the housing of Yamamoto with no other modification. One of ordinary skill in the art would recognize that the base element should cooperate with the seal structure to achieve a seal, and one of ordinary skill in the art can look to the Takahashi reference to achieve a hermitic seal with the modification. The test here is what the combined teaches of the references would have suggested to one of ordinary skill in the art, which includes configuring the base element to cooperate with the seal to achieve a hermetic seal. Since the Applicant’s argument is essentially a ‘bodily-incorporation’ argument, the argument is not persuasive. (See MPEP 2145(III) for additional discussion of this issue.)
Applicant’s arguments with regard to the rejections of claims 6 and 7 rely on the same arguments discussed above (see page 18 of the Remarks at the final two paragraphs), and are therefore not persuasive. 
Turning to the rejection of claim 10 under 35 USC 103, the Applicant beginning at page 19 of the Remarks argues that the cited art fails to disclose an inner housing and an outer housing surrounding the inner housing. As discussed above, this argument is not persuasive. Next, the Applicant argues that the prior art does not teach an inner housing “consisting of” a base element, first and second sealing elements, and a cover element. The Applicant asserts that Matsushita’s “housing 2 appears to be one solid structure that requires no sealing”. This argument is not persuasive because it is against . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724